Exhibit 10.67

APPLIED MICRO CIRCUITS CORPORATION

EXECUTIVE SEVERANCE BENEFIT PLAN

APPROVED BY COMPENSATION COMMITTEE ON: SEPTEMBER 19, 2007

AMENDED BY COMPENSATION COMMITTEE ON: AUGUST 19, 2008

AMENDED BY COMPENSATION COMMITTEE ON: OCTOBER 28, 2008

AMENDED BY COMPENSATION COMMITTEE ON: JANUARY 26, 2009

AMENDED BY COMPENSATION COMMITTEE ON: APRIL 27, 2010

AMENDED BY COMPENSATION COMMITTEE ON: AUGUST 17, 2010

AMENDED BY COMPENSATION COMMITTEE ON: OCTOBER 19, 2011

AMENDED BY COMPENSATION COMMITTEE ON: SEPTEMBER 19, 2013

 

SECTION 1. INTRODUCTION.

The purpose of the Applied Micro Circuits Corporation Executive Severance
Benefit Plan (the “Plan”) is to provide for the payment of severance benefits to
certain eligible executive employees of Applied Micro Circuits Corporation or
its Affiliates (as defined below) in the event that such employees are subject
to qualifying employment terminations, and additional benefits if such
qualifying employment terminations occur in connection with a Change in Control
(as defined below).

In consideration for the benefits set forth herein, this Plan shall supersede
and replace any individually negotiated employment contract or agreement,
including without limitation any stock option agreement, restricted stock unit
agreement or restricted stock unit award grant notice, other than those specific
terms of such contract or agreement that the parties expressly agree therein
shall supersede the terms of this Plan, and, except as set forth in the
Participation Notice (as defined below), each Participant’s severance benefits
shall be governed by the terms of this Plan.

This Plan shall also supersede any generally applicable severance or change in
control plan, policy, or practice, whether written or unwritten, with respect to
each employee who becomes a Participant in the Plan. For the purposes of the
foregoing sentence, a “generally applicable severance or change in control plan,
policy or practice” is a plan, policy or practice in which benefits are not
conditioned upon (i) being expressly designated a participant, (ii) receiving an
award such as a stock option, or (iii) the employee expressly electing to
participate.

This document also constitutes the Summary Plan Description for the Plan.

 

1



--------------------------------------------------------------------------------

SECTION 2. DEFINITIONS.

For purposes of the Plan, except as set forth in a Participant’s Participation
Notice, the following terms are defined as follows:

(a) “Affiliate” means a “parent corporation” of the Company or a “subsidiary
corporation” of the Company (whether now or hereafter existing), as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.

(b) “Base Salary” means the Participant’s highest monthly base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) during the three years preceding the date of a
Participant’s Covered Termination.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Severance Benefits Period” means (i) in the case of a Covered
Termination that does not qualify as a Change in Control Termination, (A) 18
months for a Participant who is the Company’s chief executive officer and
(B) two months per completed year of the Participant’s service with the Company
(including service with a predecessor entity), up to maximum of six months for
all other Participants; and (ii) in the case of a Change in Control Termination,
(1) 24 months for a Participant who is the Company’s chief executive officer and
(2) 12 months for all other Participants.

(e) “Cause” means termination of a Participant’s employment for any of the
following reasons: (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s employment
is either for Cause or without Cause shall be made by the Company in its sole
discretion.

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person from the Company in a transaction or series of related
transactions the primary purpose of which is to obtain financing for the Company
through the issuance of equity securities or (B) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

2



--------------------------------------------------------------------------------

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).

For clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

(g) “Change in Control Termination” means (i) a Covered Termination or (ii) a
resignation of employment by a Participant for Good Reason, in either case which
occurs within one month prior to or 12 months following a Change in Control.

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

3



--------------------------------------------------------------------------------

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Company” means Applied Micro Circuits Corporation or, following a Change in
Control, the surviving entity resulting from such transaction or the parent
company of such surviving entity.

(k) [provision deleted pursuant to 03/17/2010 amendment].

(l) “Covered Termination” means an Involuntary Termination Without Cause, other
than termination due to the death or disability of the Participant.

(m) “Effective Date” means the date on which the Plan is approved by the
Compensation Committee of the Board.

(n) “Entity” means a corporation, partnership, limited liability company or
other entity.

(o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

(r) “Good Reason” means the occurrence of any of the following events within one
month prior to or 11 months following a Change in Control:

(1) A material reduction in such Participant’s duties or responsibilities (and
not solely a change in title or reporting relationships) for any reason other
than as a result of the Participant’s physical or mental incapacity which
impairs his or her ability to materially perform his or her duties or
responsibilities, or any other action that has the effect of a material demotion
of the Participant;

(2) A material reduction by the Company in such Participant’s base salary then
currently in effect, and that is not part of a Company performance-based
reduction in base salaries for selected senior executives; or

 

4



--------------------------------------------------------------------------------

(3) A relocation of the Participant’s principal place of work that results in an
increase by more than 50 miles in the one-way driving distance from the
Participant’s principal residence to the Participant’s principal place of work
in effect immediately prior to the relocation.

To the extent the Change of Control results in the Company (or a successor to
the Company by merger, consolidation or the like), continuing in existence as a
direct or indirect subsidiary of an acquirer, the Participant shall be
considered to have been materially demoted unless given the same position,
duties and authority in the ultimate parent of the acquirer. By way of example,
the Chief Executive Officer, Chief Financial Officer, Chief Legal Officer, Chief
Human Resources Officer or Chief Operating Officer of a public company would be
considered to have reduced duties, responsibility and authority, and hence to
have been materially demoted under clause (1) above if, as a result of the
Change of Control, such executive did not have the same role in the ultimate
parent of the acquirer. Notwithstanding the foregoing, a Participant shall have
“Good Reason” for his or her resignation only if: (a) the Participant notifies
the Company in writing, within 30 days after the occurrence of one of the
foregoing event(s), specifying the event(s) constituting Good Reason and that he
or she intends to terminate his or her employment no earlier than 30 days after
providing such notice; (b) the Company does not cure such condition within 30
days following its receipt of such notice or states unequivocally in writing
that it does not intend to attempt to cure such condition; and (c) the
Participant resigns from employment within 30 days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.

(s) “Health Severance Benefits Period” means (i) in the case of a Covered
Termination that is not a Change in Control Termination, (A) 18 months for a
Participant who is the Company’s chief executive officer and (B) two months per
completed year of the Participant’s service with the Company (including service
with a predecessor entity), up to maximum of six months, for all other
Participants; and (ii) in the case of a Change in Control Termination, (1) 24
months for a Participant who is the Company’s chief executive officer and
(2) six months for all other Participants; provided, however, that no such
premium payments (or any other payments for health, dental, or vision coverage
by the Company) shall be made following the Participant’s death or the effective
date of the Participant’s coverage by a health, dental, or vision insurance plan
of a subsequent employer.

(t) “Involuntary Termination Without Cause” means a termination by the Company
of a Participant’s employment relationship with the Company or an Affiliate for
any reason other than for Cause.

(u) “Option Acceleration Benefit” means (i) in the case of a Covered Termination
that is not a Change in Control Termination, the vesting of (A) the next 24
monthly time-based vesting installments following the Covered Termination for a
Participant who is the Company’s chief executive officer and (B) for all
Participants, all such monthly performance-based vesting installments, if any,
that accelerate pursuant to the terms of the Participant’s stock option
agreement or grant notice covering the applicable performance-based option
grant; and (ii) in the case of a Change in Control Termination, the vesting of
the remainder of all vesting installments, whether time-based or
performance-based, for all Participants.

(v) “Option Exercise Extension Period” means (i) in the case of a Covered
Termination that is not a Change in Control Termination, 24 months for a
Participant who is the Company’s chief executive officer, and (ii) in the case
of a Change in Control Termination, (1) 24 months for a Participant who is the
Company’s chief executive officer, and (2) 12 months for all other Participants.

 

5



--------------------------------------------------------------------------------

(w) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(x) “Participant” means an individual who (i) is employed by the Company or its
Affiliates, (ii) has been designated eligible to participate in the Plan by the
Plan Administrator in its sole discretion (either by a specific designation or
by virtue of being a member of a class of employees who have been so designated)
and (iii) who has received a Participation Notice from the Company and executed
and returned such Participation Notice to the Company. The determination of
whether an employee is a Participant shall be made by the Plan Administrator, in
its sole discretion, and such determination shall be binding and conclusive on
all persons.

(y) “Participation Notice” means the latest notice delivered by the Company to a
Participant substantially in the form of Annex I hereto.

(z) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

(aa) “RSU Acceleration Benefit” means (i) in the case of a Covered Termination
that is not a Change in Control Termination, the vesting of (A) the next eight
quarterly time-based vesting installments following the Covered Termination for
a Participant who is the Company’s chief executive officer and (B) for all
Participants, all such quarterly performance-based vesting installments, if any,
that accelerate pursuant to the terms of the Participant’s RSU agreement or
grant notice covering the applicable performance-based RSU award; and (ii) in
the case of a Change in Control Termination, the vesting of the remainder of all
vesting installments, whether time-based or performance-based, for all
Participants

(bb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (ii) any partnership, limited liability company or other entity
in which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital) of more than 50%.

(cc) “Treasury Regulations” means the Department of Treasury Regulations.

 

6



--------------------------------------------------------------------------------

In addition, for purposes of the Plan, the following terms are defined in the
Section opposite each such term:

 

TERM

   SECTION Plan    1 Company Property    3(b)(iv) Release    5(a) Payment   
5(c) Excise Tax    5(c) Reduced Amount    5(c) Section 409A    6(b)(i) Severance
Benefits    6(b)(i) Specified Employee Initial Payment Date    6(b)(ii)

 

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination of a Participant, the Company
shall provide the severance benefits described in Section 4 to such Participant.

(b) Exceptions to Benefit Entitlement. A Participant will not receive benefits
under the Plan (or in the sole discretion of the Plan Administrator will receive
reduced benefits under the Plan) in the following circumstances:

(i) The Participant’s employment terminates or is terminated for any reason
other than a Covered Termination.

(ii) The Participant does not confirm in writing that he or she shall be subject
to the Company’s Employee Proprietary Information and Inventions Agreement.

(iii) The Participant has failed to execute or has revoked the release described
in Section 5(a).

(iv) The Participant has failed to return all Company Property. For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property which the Participant has in his or her possession or control,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
As a condition to receiving benefits under the Plan, Participants must not make
or retain copies, reproductions or summaries of any such Company documents,
materials or property. However, a Participant is not required to return his or
her personal copies of documents evidencing the Participant’s hire, termination,
compensation, benefits and stock options and any other documentation received as
a shareholder of the Company.

 

7



--------------------------------------------------------------------------------

(c) Termination of Benefits. A Participant’s right to receive benefits under
this Plan shall terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:

(i) willfully breaches a material provision of the Company’s Employee
Proprietary Information and Inventions Agreement; or

(ii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.

 

SECTION 4. AMOUNT OF BENEFITS.

In the event of a Participant’s Covered Termination or Change in Control
Termination on or after the Effective Date, the Participant shall be entitled to
receive the benefits provided by this Section 4 except as may otherwise be
provided in the Participant’s Participation Notice.

(a) Cash Severance Benefits.

(i) The Company shall make a cash severance payment to the Participant in an
amount equal to the product of the Participant’s Base Salary multiplied by the
number of months in the applicable Cash Severance Benefits Period.

(ii) The Company shall make an additional cash severance payment to a
Participant who is the Company’s chief executive officer in any of the following
circumstances:

(1) in the case of a Covered Termination (other than a Covered Termination that
qualifies as a Change in Control Termination), a payment in an amount equal to
such Participant’s target bonus amount under the Company’s annual bonus plan, as
in effect on the date of the Covered Termination, calculated on a pro-rata basis
based on the number of days such Participant was employed during the fiscal year
in which his employment terminated; and

 

8



--------------------------------------------------------------------------------

(2) in the case of a Change in Control Termination, a payment in an amount equal
to such Participant’s target bonus amount under the Company’s annual bonus plan
as in effect on the date of the Change in Control Termination.

(iii) such severance payments shall be paid in accordance with Section 6.

(b) Health Continuation Coverage.

(i) Each Participant shall be entitled to identical medical, dental, or vision
plan coverage under the medical, dental, or vision plan sponsored by the Company
that such Participant received immediately prior to the date of the Covered
Termination and payment by the Company of all of the applicable premiums
(inclusive of premiums for the Participant’s dependents for such medical,
dental, or vision plan coverage as in effect immediately prior to the date of
the Covered Termination) for such coverage for a period of months following the
date of the Covered Termination equal to the applicable Health Severance
Benefits Period, with such continued coverage not counted as coverage pursuant
to COBRA and the “qualifying event” under Section 54.4980B-4 of the Treasury
Regulations for purposes of COBRA shall be the loss of such coverage and the
discontinuation of such payments; provided, however, that each such Participant
shall be required to contribute the same aggregate premium amount that he or she
contributed prior to the termination of his or her employment. The coverage
provided in this Section 4(b)(i) shall not be treated as “alternative coverage”
under COBRA and shall not reduce the COBRA coverage period under section
54.4980B-5 of the Treasury Regulations.

(ii) No such premium payments (or any other payments for medical, dental, or
vision coverage by the Company) shall be made following the Participant’s death
or the effective date of the Participant’s coverage by a medical, dental, or
vision insurance plan of a subsequent employer. Each Participant shall be
required to notify the Plan Administrator immediately if the Participant becomes
covered by a medical, dental, or vision insurance plan of a subsequent employer.
Upon the conclusion of the applicable Health Severance Benefits Period and upon
the Participant’s election to continue benefits under COBRA, the Participant
will be responsible for the entire payment of premiums required under COBRA for
the entire COBRA period.

(iii) For purposes of this Section 4(b), (i) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.

(c) Option Grant Vesting Acceleration. The vesting and exercisability of certain
outstanding options to purchase the Company’s common stock issued pursuant to
any equity incentive plan of the Company that are then held by the Participant
on such date shall be accelerated so that the Participant shall receive the
Option Acceleration Benefit. Notwithstanding the provisions of this
Section 4(c), in the event that the provisions of this Section 4(c) regarding
acceleration of vesting of an option would adversely affect a Participant’s
option (including, without limitation, its status as an incentive stock option
under Section 422 of the Code) that is outstanding on the date the Participant
commences participation in the Plan, such acceleration of vesting shall be
deemed null and void as to such option unless the affected Participant consents
in writing to such acceleration of vesting as to such option at the time he or
she becomes a Participant.

 

9



--------------------------------------------------------------------------------

(d) Restricted Stock Unit Award Vesting Acceleration. The vesting of certain
outstanding restricted stock unit awards issued pursuant to any equity incentive
plan of the Company that are then held by the Participant on such date shall be
accelerated so that the participant shall receive the RSU Acceleration Benefit.
Notwithstanding the provisions of this Section 4(d), in the event that the
provisions of this Section 4(d) regarding acceleration of vesting of a stock
award would adversely affect a Participant’s stock award that is outstanding on
the date the Participant commences participation in the Plan, such acceleration
of vesting shall be deemed null and void as to such stock award unless the
affected Participant consents in writing to such acceleration of vesting as to
such stock award at the time he or she becomes a Participant.

(e) Option Exercise Period Extension. The exercise period of all outstanding
options to purchase the Company’s common stock issued pursuant to any equity
incentive plan of the Company that are held by the Participant on such date
shall be not less than the number of months in the applicable Option Exercise
Extension Period; provided, however, that if the Participant’s option agreement
or the plan governing the Participant’s option provides for a longer period
during which the Participant may exercise any option, then the Participant shall
have the longer exercise period and this Section 4(e) shall not shorten the
Participant’s exercise period; provided further, that in no event shall any
option be exercisable after the expiration of its original term. Notwithstanding
the provisions of this Section 4(e), in the event that the provisions of this
Section 4(e) regarding the extension of the exercise period of an option would
adversely affect a Participant’s stock award (including, without limitation, its
status as an incentive stock option under Section 422 of the Code) that is
outstanding on the date the Participant commences participation in the Plan,
such extension of the exercise period shall be deemed null and void as to such
option unless the affected Participant consents in writing to such extension as
to such option at the time he or she becomes a Participant.

(f) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).

(g) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those set forth in
this Section 4 to one or more Participants chosen by the Plan Administrator, in
its sole discretion, and the provision of any such benefits to a Participant
shall in no way obligate the Company to provide such benefits to any other
Participant, even if similarly situated. Any such additional benefits shall be
set forth on a Participation Notice, in substantially the form attached as Annex
I hereto, and signed on behalf of the Company and the applicable Participant.

 

10



--------------------------------------------------------------------------------

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan, a
Participant must execute and return to the Company a general waiver and release
in substantially the form attached hereto as Exhibit A, Exhibit B, or Exhibit C
(the “Release”) no later than: (i) if a Change in Control shall have occurred
prior to such Covered Termination, 45 days following termination of employment,
or (ii) if a Change in Control shall not have occurred prior to such Covered
Termination, the later of (A) 45 days following termination of employment or
(B) 45 days following the effective date of a Change in Control that occurs
within one month following the Covered Termination (if applicable), and such
Release must become effective in accordance with its terms; provided, however,
no such Release shall require the Participant to forego any unpaid salary, any
accrued but unpaid vacation pay or any benefits payable pursuant to this Plan.
With respect to any outstanding option held by the Participant, no provision set
forth in this Plan granting the Participant additional rights to exercise the
option can be exercised unless and until the Release becomes effective. Unless a
Change in Control has occurred, the Plan Administrator, in its sole discretion,
may modify the form of the required Release to comply with applicable law and
shall determine the form of the required Release, which may be incorporated into
a termination agreement or other agreement with the Participant.

(b) Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law, (ii) a
written employment or severance agreement with the Company, or (iii) any Company
policy or practice providing for the Participant to remain on the payroll for a
limited period of time after being given notice of the termination of the
Participant’s employment. The benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory obligations and other
contractual obligations of the Company, including benefits provided by offer
letter or employment agreements, that may arise out of a Participant’s
termination of employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. The Plan Administrator’s decision to apply such
reductions to the severance benefits of one Participant and the amount of such
reductions shall in no way obligate the Plan Administrator to apply the same
reductions in the same amounts to the severance benefits of any other
Participant, even if similarly situated. In the Plan Administrator’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory or other contractual obligations.

(c) Parachute Payments. Except as otherwise provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to a Participant. If acceleration of
vesting of compensation from a Participant’s equity awards is to be reduced,
such acceleration of vesting shall be cancelled by first canceling such
acceleration for the vesting installment that will vest last and continuing by
canceling as a first priority such acceleration for vesting installments with
the latest vesting.

 

11



--------------------------------------------------------------------------------

(d) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by such Participant after the date of the
Participant’s termination of employment with the Company, except for health
continuation coverage provided pursuant to Section 4(b).

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

 

SECTION 6. TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. For the avoidance of doubt, in no event shall payment of any
Plan benefit set forth in Section 4 be made prior to the effective date of the
Release described in Section 5(a). Except as otherwise set forth in this Plan,
the cash severance benefits under Section 4(a) of the Plan, if any, shall be
paid in a single lump sum payment on the first payroll date following the
effective date of the Release. If a Release has become effective prior to the
effective date of a Change in Control, and additional cash severance benefits
are to be provided pursuant to a Change in Control Termination, the additional
cash severance benefits shall be paid within ten days following the Change in
Control. In the event of an acceleration of the exercisability of an option (or
other award) pursuant to Section 4(c) or Section 4(d), such option (or other
award) shall not be exercisable with respect to such acceleration of
exercisability unless and until the effective date of the Release described in
Section 5(a).

(b) Application of Section 409A.

(i) Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Plan (the “Severance Benefits”) that constitute
“deferred compensation” within the meaning of Section 409A of the Code and the
Treasury Regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Participant’s termination of employment unless and until Participant has also
incurred a “separation from service” (as such term is defined in
Section 1.409A-1(h) of the Treasury Regulations), unless the Plan Administrator
reasonably determines that such amounts may be provided to Participant without
causing Participant to incur the additional tax under
Section 409A(a)(1)(B)(i)(II).

 

12



--------------------------------------------------------------------------------

(ii) It is intended that each installment of the Severance Benefits is a
separate “payment” for purposes Section 1.409A-2(b)(2)(i) of the Treasury
Regulations. For the avoidance of doubt, it is intended that payments of the
Severance Benefits satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A provided under Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9) of the Treasury Regulations. However, if the
Plan Administrator determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Participant is, on the termination of
service, a “specified employee” of the Company (as such term is defined in
Section 409A(a)(2)(B)(i) of the Code) then solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under Section 409A
the timing of the Severance Benefit payments shall be delayed until the earlier
to occur of: (i) the date that is six months and one day after Participant’s
“separation from service” (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations), or (ii) the date of Participant’s death (such applicable
date, the “Specified Employee Initial Payment Date”), the Company shall (A) pay
to Participant a lump sum amount equal to the sum of the Severance Benefits that
Participant would otherwise have received through the Specified Employee Initial
Payment Date if the commencement of the payment of the Severance Benefits had
not been so delayed pursuant to this Section 6(b)(ii) and (B) commence paying
the balance of the Severance Benefits in accordance with the applicable payment
schedules set forth in this Plan.

(c) Withholding. All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.

(d) Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Covered Termination, the Plan Administrator
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

 

SECTION 7. REEMPLOYMENT.

In the event of a Participant’s reemployment by the Company during the Cash
Severance Benefits Period, Health Severance Benefits Period, Option Exercise
Extension Period or vesting period covered by the Option Acceleration Benefit or
RSU Acceleration Benefit, the Plan Administrator, in its sole and absolute
discretion, may require such Participant to forego, repay to the Company or
relinquish the right to retain all or a portion of such severance benefits as a
condition of reemployment.

 

SECTION 8. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, (i) the eligibility to participate in the Plan, (ii) for
purposes of granting benefit levels under the Plan, the designation of one or
more Participants as the Company’s “chief executive officer,” “chief operating
officer” or “chief financial officer,” or (iii) the amount of benefits paid
under the Plan. The rules, interpretations, computations and other actions of
the Plan Administrator shall be binding and conclusive on all persons.

 

13



--------------------------------------------------------------------------------

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan, or
the benefits provided hereunder at any time; provided, however, that no such
amendment or termination shall occur following a Change in Control or a Covered
Termination as to any Participant who would be adversely affected by such
amendment or termination unless such Participant consents in writing to such
amendment or termination. Any action amending or terminating the Plan or any
Participation Notice shall be in writing and executed by a duly authorized
officer of the Company.

 

SECTION 9. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (a) to give any employee or other person any right
to be retained in the employ of the Company, or (b) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, and with or without advance notice, which right is hereby
reserved.

 

SECTION 10. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

 

SECTION 11. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 13(d).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

 

14



--------------------------------------------------------------------------------

This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:

Applied Micro Circuits Corporation

Attn: General Counsel

215 Moffett Park Drive

Sunnyvale, California 94089

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

 

15



--------------------------------------------------------------------------------

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 11(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

SECTION 12. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

 

SECTION 13. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-2586591. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is March 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Applied Micro Circuits Corporation

Attn: General Counsel

215 Moffett Park Drive

Sunnyvale, California 94089

 

16



--------------------------------------------------------------------------------

(d) Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:

Applied Micro Circuits Corporation

Attn: General Counsel

215 Moffett Park Drive

Sunnyvale, California 94089

The “Plan Administrator” of the Plan is as set forth in Section 2(z). The Plan
Sponsor’s and Plan Administrator’s telephone number is (858) 450-9333. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

 

SECTION 14. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Applied
Micro Circuits Corporation) are entitled to certain rights and protections under
ERISA. If you are a Participant, you are considered a participant in the Plan
for the purposes of this Section 14 and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(iii) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights.

(i) If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

17



--------------------------------------------------------------------------------

(ii) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

(iii) If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.

(iv) If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

SECTION 15. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of this Plan shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 13(d) and, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

(b) Transfer and Assignment. The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

 

18



--------------------------------------------------------------------------------

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

 

SECTION 16. EXECUTION.

To record the adoption of the Plan as set forth herein, Applied Micro Circuits
Corporation has caused its duly authorized officer to execute the same as of the
Effective Date.

 

APPLIED MICRO CIRCUITS CORPORATION By:  

/s/ L. William Caraccio

Title:  

Vice President

 

19



--------------------------------------------------------------------------------

ANNEX I

APPLIED MICRO CIRCUITS CORPORATION

EXECUTIVE SEVERANCE BENEFIT PLAN

PARTICIPATION NOTICE

 

To:  

 

Date:  

 

Applied Micro Circuits Corporation (the “Company”) has adopted the Applied Micro
Circuits Corporation Executive Severance Benefit Plan (as amended through the
date hereof, the “Plan”). The Company is providing you with this Participation
Notice to inform you that you have been designated as a Participant in the Plan
and/or to describe, in certain accordance with Section 4(g) of the Plan, certain
benefits approved by the Plan Administrator to be provided to you under the
Plan.

A copy of the Plan document is attached to this Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this Participation Notice, which together also constitute a summary plan
description of the Plan.

In consideration for the benefits set forth in the Plan, each Participant’s
severance benefits shall be governed by the terms of the Plan and the Plan shall
supersede and replace any individually negotiated employment contract or
agreement and all severance or change in control benefits payable to you as set
forth in any agreement, including offer letters, with the Company entered into
prior to the date hereof [including                     .] In addition, this
Participation Notice shall amend and supercede any Participation Notices
previously entered into by you and the Company.

Notwithstanding the terms of the Plan, the Plan Administrator has approved the
following:

 

 

   

 

   

If you choose to participate in the Plan, please return to Mike Major a copy of
this Participation Notice and attached Acknowledgement signed by you and retain
a copy of this Participation Notice and attached Acknowledgement, along with the
Plan document, for your records. Please note that you are not a Participant in
the Plan until you execute and return this Participation Notice and attached
Acknowledgement to the Company.

 

20



--------------------------------------------------------------------------------

APPLIED MICRO CIRCUITS CORPORATION     PARTICIPANT By:  

 

   

 

Its:   [Chief Executive Officer or, if Participant is CEO,    

 

Chairman of the Compensation Committee]     Print Name

 

21



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice. In the event the undersigned holds outstanding stock
options or restricted stock unit awards as of the date of this Participation
Notice, the undersigned hereby:*

 

   ¨      accepts all of the benefits of Sections 4(c), (d) and (e) of the Plan
regardless of any potential adverse effects on any outstanding option,
restricted stock unit award or other stock award    ¨      accepts the benefits
of Sections 4(c), (d) and (e) of the Plan that have no adverse effect on
outstanding options, restricted stock unit awards or other stock awards and
rejects the benefits of Sections 4(c), (d) and (e) of the Plan as to those
outstanding options, restricted stock unit awards and other stock awards that
would have potential adverse effects    ¨      other (please describe):   

 

         

 

         

 

         

 

         

 

  

The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options or restricted stock unit
awards for tax purposes under Sections 409A and 422 of the Internal Revenue
Code.

 

 

Participant

 

 

Print name

 

22



--------------------------------------------------------------------------------

* Please check one box; failure to check a box will be deemed the selection of
the second alternative (i.e., accepting the benefits of Sections 4(c), (d) and
(e) of the Plan that have no adverse effect on outstanding options, restricted
stock unit awards or other stock awards and rejecting the benefits of Sections
4(c), (d) and (e) of the Plan as to those outstanding options, restricted stock
unit awards and other stock awards that would have potential adverse effects).

 

23



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Applied Micro
Circuits Corporation Executive Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Applied
Micro Circuits Corporation and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(1) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; or
(2) any rights which are not waivable as a matter of law. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

 

1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 21 days to consider this Release (although
I may choose to voluntarily to sign it sooner); (d) I have seven days following
the date I sign this Release to revoke the Release by providing written notice
to an officer of the Company; and (e) the Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (“Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 days following the date it
is provided to me, and I must not revoke it thereafter.

 

EMPLOYEE Name:  

 

Date:  

 

 

2



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Applied Micro
Circuits Corporation Executive Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Applied
Micro Circuits Corporation and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(1) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; or
(2) any rights which are not waivable as a matter of law. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

 

1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 45 days to consider this Release (although
I may choose to voluntarily to sign it sooner); (d) I have seven days following
the date I sign this Release to revoke the Release by providing written notice
to an officer of the Company; and (e) the Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (“Effective Date”).

I further acknowledge that I have received the disclosure required by 29 U.S.C.
§ 626 (f)(1)(H), which is attached hereto as Appendix I.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me, and I must not revoke it thereafter.

 

EMPLOYEE Name:  

 

Date:  

 

 

2



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

APPENDIX I

DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(F)(1)(H)

 

Confidentiality Provision:    The information contained in this document is
private and confidential. You may not disclose this information to anyone except
your professional advisors.

[Job classifications/positions] informed on [date] of the termination of their
employment are eligible to participate in the severance package program. The
factors considered in selecting employees for employment termination on
[                    ] were: [                    ]. A selected employee age 40
or more years will have up to forty-five (45) days to review the terms and
conditions of the severance package and release agreement.

 

EMPLOYEES ELIGIBLE FOR THE SEVERANCE PACKAGE PROGRAM

JOB TITLES

  

AGE OF THOSE SELECTED

  

AGE OF THOSE NOT SELECTED

                                   

 

3



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Applied Micro
Circuits Corporation Executive Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Applied
Micro Circuits Corporation and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(1) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; or
(2) any rights which are not waivable as a matter of law. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

 

4



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so) and that
I have 14 days from receipt of this Release in which to consider this Release
(although I may choose voluntarily to execute this Release earlier). I
acknowledge that to become effective, I must sign and return this Release to the
Company so that it is received not later than 14 days following the date it is
provided to me.

 

EMPLOYEE Name:  

 

Date:  

 

 

5